Appeal from a judgment of the Supreme Court (Garry, J.), entered September 12, 2008 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, who is serving a prison sentence of 15 years to life upon his conviction of murder in the second degree, commenced this CPLR article 78 proceeding challenging an April 2007 determination of the Board of Parole denying his request for parole release. Following joinder of issue, Supreme Court dismissed the petition. Petitioner now appeals.
The Attorney General has advised that petitioner reappeared before the Board in March 2009 at which time his request for parole release was again denied. In view of this, petitioner’s appeal is moot and must be dismissed (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 465 [2008], lv denied 11 NY3d 711 [2008]).
Mercure, J.E, Rose, Malone Jr., Kavanagh and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.